DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-22 and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugitani et al. (US 2016/0229392).
In re claim 14, Sugitani teaches an engine (76); an electric motor (4); a first final drive (42, 43); a second final drive (7, 8) configured to transfer torque to the first final drive; and a transmission comprising: a first transmission portion operably coupled to the engine (at first clutch 3) and configured to transfer torque from the engine; a second transmission portion operably coupled to the electric motor (at second clutch 5) and configured to transfer torque from the electric motor; and a third transmission portion (at 8) operably coupled to the first final drive and the second final drive, the third transmission portion configured to be selectively drivingly coupled to and decoupled from at least one of the first transmission portion and the second transmission portion (depending on driving mode).

In re claim 16, Sugitani teaches the third transmission portion is configured to be selectively drivingly coupled to and decoupled from the second transmission portion (par. 28).
In re claim 17, Sugitani teaches the first and second transmission portions define an input of the transmission and the third transmission portion defines an output of the transmission (fig. 1).
In re claim 18, Sugitani teaches the third transmission portion is configured to be selectively drivingly coupled to the second transmission portion in a first drive mode (HEV mode).
In re claim 19, Sugitani teaches the first drive mode is one of a silent drive mode where the second transmission portion is configured to provide torque to the third transmission portion (motor is the only power source) and a charge-and-drive mode where the third transmission portion is configured to provide torque to the second transmission portion.
In re claim 20, Sugitani teaches the third transmission portion is selectively decoupled from the first transmission portion in the first drive mode (HEV mode).
In re claim 21, Sugitani teaches the third transmission portion is configured to be selectively coupled to the first transmission portion and the second transmission portion in a second drive mode (HEY mode).

In re claim 30, Sugitani teaches the first final drive is a front final drive and the second final drive is a rear final drive (fig. 1).
	In re claim 31, Sugitani teaches the third transmission portion is operably coupled to the first final drive via the second final drive (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-11,13-22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugitani et al. (US 2016/0229392).
In re claim 1, Sugitani teaches an engine (76); an electric motor (4); a transmission (6) having an input and an output (fig. 1), the transmission input being selectively coupled to the engine and electric motor, and the transmission, the transmission configurable between a plurality of drive modes (par. 30); and a final drive 
Sugitani differs in that it does not teach a shiftable gearbox operably coupled to the engine. The examiner takes the position that it would be obvious to one of ordinary skill in the art to incorporate a shiftable gearbox as such gearboxes are well known and conventional in the art and are better suited to vehicles which have higher torque requirements.
	In re claim 2, Sugitani teaches the electric motor is directly coupled to the transmission input (fig. 2 at 88).
	In re claim 4, Sugitani teaches a first drive mode of the plurality of drive modes, the transmission is configured to selectively couple the electric motor to the transmission output and selectively decouple the engine from the transmission output (par. 30, “HEV mode”).
	In re claim 5, Sugitani teaches the first drive mode is a silent drive mode and the transmission is configured to receive torque from the electric motor and to provide torque to the rear final drive (motor is the only drive source).
In re claim 6, Sugitani teaches a second drive mode of the plurality of drive modes, the transmission is configured to selectively couple the electric motor to the transmission output and selectively couple the engine to the transmission output (par. 30, “HEV mode”).
	In re claim 7, Sugitani teaches the second drive mode is a full performance mode and the transmission is configured to receive torque from the engine and the electric motor and to provide torque to the rear final drive (par. 30).

In re claim 9, the examiner takes official notice that using an engine to charge a vehicle battery is well known and conventional in the art for a vehicle to charge a motor (in generator mode) via torque from the transmission. This process is commonly referred to as regenerative braking and is recognized as included in Sugitani (fig. 6, see, for example, par. 79-83 [Wingdings font/0xE0] regenerative braking starts after occurrence of shocks).
In re claim 10, while Sugitani does not explicitly teach the path by which regenerative braking occurs, the examiner takes notice that applicant is merely claiming the known direction by which regenerative braking occurs. Torque from the wheels (via the vehicle drives) are directed to the motor/generator (in generator mode) by way of the transmission.
	In re claim 11, Sugitani teaches the final drive assembly further includes a prop shaft (41) operatively coupling the front and rear final drives and configured to transfer torque between the front and rear final drives.
In re claim 13, the examiner notes that all wheel drive vehicles with rear positioned engines are well known in the art.  It would be obvious to modify the vehicle of Sugitani to be arranged such that it incorporates a rear supported engine in order to allow for use with such vehicles (see, e.g., US 2013/0087403).
In re claim 29, Sugitani differs in that it does not teach a gear box coupled to the engine. The examiner takes the position that it would be obvious to one of ordinary skill .
Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614